Under the decisions of this Court and the Courts of other jurisdictions, in my opinion, the Circuit Judge properly overruled defendants' demurrer to the complaint. Whether the allegations of the complaint are true is not now a question for this Court, for, according to the long-recognized rule, for the purpose of *Page 521 
considering and passing upon the merits of the demurrer, the allegations of the complaint must be regarded as true, and the same given a liberal construction. The truth of the allegations of the complaint is to be determined when the proof is introduced and the case is heard on its merits. At that time defendants will, of course, have their day in Court.
 *Page 1